Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 1 of 11 Page ID #:293



   1   Boris Treyzon, Bar, No. 188893
       btrevzpm@acts.com
   2   Douglas R. Rochen, Bar No. 217231
       drochen@actslaw.com
   3   Sara A. McClain, Bar No. 268429
       smcclain@actslaw.com
   4   ABIR COHEN TREYZON SALO LLP
       1901 Avenue of the Star, Suite 935
   5   Los Angeles, California 90067
       (424) 288-4367/FAX (424) 288-4368
   6   Attorneys for Plaintiffs
       WINSTAR PROPERTIES, LLC,
   7   MANHATTAN MANOR, LLC.
   8
       Matthew S. Foy, Bar No. 187238
   9   mfoy@grsm.com
       Margret G. Parke, Bar No. 126120
 10    mparke@grsm.com
       GORDON & REES LLP
 11    633 West Fifth Street 52ND Floor
       Los Angeles, California 90071
 12    (213) 576-5000/FAX (213) 680-4470
       Attorneys for Defendants
 13    EVANSTON INSURANCE COMPANY,
       MARKEL SERVICE, INC., MARKEL WEST, INC.
 14
 15                       UNITED STATES DISTRICT COURT
 16                     CENTRAL DISTRICT OF CALIFORNIA
 17
 18    WINSTAR PROPERTIES, LLC, a            CASE NO. 2:18-cv-09989 JFW (KSx)
       limited liability company; and
 19    MANHATTAN MANOR, LLC, a
       California Limited Liability company, JOINT REPORT ON EARLY
 20                                          MEETING OF COUNSEL
                     Plaintiffs,             PURSUANT TO FEDERAL RULE
 21                                          OF CIVIL PROCEDURE 26(f)
             v.
 22
       EVANSTON INSURANCE
 23    COMPANY, an Illinois corporation;
       MARKEL SERVICE, INC., a
 24    Virginia corporation; MARKEL          TRIAL DATE: None set
       WEST, INC., a California
 25    corporation; and DOES 1 through 50,
       inclusive,
 26
                  Defendants.
 27
 28
                                            1
                                      JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 2 of 11 Page ID #:294



   1         Plaintiffs       WINSTAR     PROPERTIES,         LLC      (“Winstar”)     and
   2   MANHATTAN MANOR, LLC (“Manhattan Manor) (collectively, “Plaintiffs”)
   3   and   defendants       EVANSTON     INSURANCE         COMPANY        (“Evanston”),
   4   MARKEL SERVICE, INC. (“Markel Service”) and MARKEL WEST, INC.
   5   (“Markel West”) (collectively, “Defendants”) respectfully submit the following
   6   as their Joint Report of the Federal Rule of Civil Procedure (“FRCP”) 26(f) early
   7   meeting and proposed discovery plan. The Parties’ Joint Report includes the
   8   items requested in FRCP 26(f) and Local Rule 26-1.
   9         The Parties conducted the first of several Rule 26(f) meetings on Monday,
 10    December 17, 2018, via teleconference. Participants at the meeting were Sara
 11    McClain, counsel for Plaintiffs, and Margret Parke, counsel for the Defendants.
 12    Counsel conferred again in person on Thursday, December 20, 2018 and have
 13    conferred via electronic mail and telephone several times thereafter.
 14    1.    Subject Matter Jurisdiction, Personal Jurisdiction, Venue and Service
 15          Defendants removed this action to this Court based on diversity of
 16    citizenship pursuant to 28 U.S.C. § 1332. The Notice of Removal was based, in
 17    part, on the fraudulent joinder of defendant Markel West.
 18          Plaintiffs dispute diversity exists and are filing a Motion to Remand the
 19    case to state court.
 20    2.    Statement of Facts and Disputed Facts
 21          This is an insurance coverage dispute arising out of claims asserted against
 22    Plaintiffs in an underlying lawsuit entitled Adela Hernandez et al. v. Winstar
 23    Properties, Inc., et al., U.S.D.C. Central District of California, Case No. 2-16-cv-
 24    04697-ODW-KS (the “Underlying Action”). In the Underlying Action, Plaintiffs
 25    were sued under the Federal Fair Housing Act by tenants of residential apartment
 26    units located in a building owed by Manhattan Manor and managed by Winstar.
 27          Defendant Evanston Insurance Company (“Evanston”) issued a liability
 28    policy to Winstar and participated in the defense of Winstar and Manhattan
                                               2
                                         JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 3 of 11 Page ID #:295



   1   Manor under that policy in connection with the Underlying Action. The
   2   Underlying Lawsuit ultimately settled after trial resulted in a jury verdict against
   3   Plaintiffs. While Evanston participated in the defense of Plaintiffs in the
   4   Underlying Action, it contested any duty to defend and indemnify under the
   5   policy and Plaintiffs allege they funded the post-trial settlement.
   6             Plaintiffs contend that the claims alleged and damages sought in the
   7   Underlying Action were covered under the Evanston policy. Alternatively,
   8   Plaintiffs contend that by Defendants’ conduct, Evanston has waived or is
   9   estopped for disclaiming coverage for the Underlying Action. Plaintiffs has
 10    asserted causes of action against Defendants for Breach of Contract, Breach of
 11    the Implied Covenant of Good Faith and Fair Dealing, Violation of Insurance
 12    Code section 17200 et seq., and Negligent Misrepresentation.
 13              Defendants dispute Plaintiffs’ contentions and maintain, inter alia, that the
 14    allegations and claims in the Underlying Action were neither covered nor
 15    potentially covered under the Evanston policy issued to Winstar. Defendants
 16    further maintain that the doctrines of the waiver or estoppel do not apply here
 17    and do not operate to create coverage under the Evanston policy where none
 18    exists.
 19    3.        Disputed Points of Law
 20              The basic disputed issues of law in this case involve whether the claims
 21    asserted in the Underlying Action are covered or potentially covered under the
 22    Evanston policy issued to Winstar as required to trigger Evanston’s duty to
 23    defend or duty to indemnify Plaintiffs, and whether Evanston, by its conduct and
 24    Plaintiffs’ detrimental reliance thereon, is estopped from denying coverage.
 25              Plaintiffs contend that Evanston owed a duty to defend and indemnify
 26    Plaintiffs in connection with the Underlying Action. The operative pleading in
 27    the Underlying Action alleged Plaintiffs’ legally permissibly practice of issuing
 28    rent increases caused a disparate impact on tenants who were members of a
                                                  3
                                            JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 4 of 11 Page ID #:296



   1   protected class, and therefore, amounted to discrimination in violation of 42
   2   U.S.C. §§ 3604(a)-(b). Plaintiffs contend such claims are actually and expressly
   3   covered under the terms of the Policy. Plaintiffs in the Underlying Action sought
   4   economic and non-economic compensatory damages, as well as attorneys’ fees
   5   and costs, which Plaintiffs contend are actually and expressly covered under the
   6   terms of the Policy. Accordingly, Defendants allegedly were obligated under the
   7   Policy to defend Plaintiffs, make reasonable efforts to settle the Underlying
   8   Action, and accept reasonable settlement demands within the limits of the Policy
   9   so as to avoid exposing Plaintiffs to personal liability vis a vis an excess
 10    judgment. An insurer “must defend a suit which potentially seeks damages
 11    within the coverage of the policy.” Gray v. Zurich Ins. Co., 65 Cal.2d 263, 275
 12    (1966) (emphasis in original).
 13          Plaintiffs contend Defendants breached the duty to indemnify by failing to
 14    make reasonable efforts to settle the Underlying Action, and accept reasonable
 15    settlement demands within the limits of the Policy. As a result of this alleged
 16    failure, Plaintiffs were exposed personal liability vis a vis an excess judgment.
 17    Plaintiffs contend they were later forced to fund a settlement of the Underlying
 18    Action because Defendants agreed to pay $100,000 on behalf of Plaintiffs to
 19    settle the case, but only if Plaintiffs signed a full waiver and release of any all
 20    claims against Defendants relating to the Underlying Action, including any
 21    claims for breach of contract or bad faith. Defendants also threatened to initiate
 22    litigation against Plaintiffs to recover amounts incurred in defending Plaintiffs in
 23    the Underlying Action if Plaintiffs did not agree to the waiver and release. Based
 24    on this conduct, Plaintiffs allege Defendants are liable for breach of contract,
 25    breach of the implied covenant of good faith and fair dealing, and unfair business
 26    practices under Business & Professions Code section 17200. The implied
 27    covenant of good faith and fair dealing obligates the insurer to accept reasonable
 28    settlement demands within policy limits in order to avoid exposing its insured to
                                               4
                                         JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 5 of 11 Page ID #:297



   1   personal liability in excess of those limits. Comunale v. Traders & Gen. Ins. Co.
   2   50 Cal.2d 654, 659 (1958).
   3         Moreover, Plaintiffs contend Defendants waived the right to contest
   4   coverage by failing to properly reserve the right to deny coverage. “If a liability
   5   insurer, with knowledge of a ground of forfeiture or noncoverage under the
   6   policy, assumes and conducts the defense of an action brought against the
   7   insured, without disclaiming liability and giving notice of its reservation of
   8   rights, it is thereafter precluded in an action upon the policy from setting up such
   9   ground of forfeiture or noncoverage.” Miller v. Elite Ins. Co., 100 Cal.App.3d
 10    739, 755 (1980); see DeWitt v. Monterey Ins. Co. (2012) 204 Cal.App.4th 233,
 11    245-246.
 12          Plaintiffs further contend that Defendants, and in particular Markel West,
 13    are liable for negligent misrepresentation for repeatedly representing to Plaintiffs
 14    that they were both covered under the policy. Bock v. Hansen, 225 Cal.App.4th
 15    215, 228 (2014).
 16          Evanston contends that it did not owe a duty to defend and does not owe a
 17    duty to indemnify Plaintiffs in the Underlying Action including because (1)
 18    Manhattan Manor is not an insured under the Evanston policy; (2) under the
 19    terms of the insuring agreement in the Evanston policy, coverage only applies,
 20    inter alia, if “[t]he entirety of the Wrongful Discrimination happens during the
 21    Policy Period or on or after the Retroactive Date stated in Item 4. of the
 22    Declarations and before the end of the Policy Period” and this requirement is not
 23    satisfied by the Underlying Action (3) under the terms of the insuring agreement
 24    in the Evanston policy, coverage only applies to a Claim first made against the
 25    Insured during the Policy Period and timely reported and only if, prior to the
 26    inception of the Policy, “the Insured had no knowledge of such Wrongful
 27    Discrimination or any fact, circumstance, situation or incident which may have
 28    led a reasonable person in the Insured’s position to conclude that a Claim was
                                               5
                                         JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 6 of 11 Page ID #:298



   1   likely” and these requirements are not satisfied; and (4) Plaintiffs failed to
   2   provide timely notice of the Underlying Lawsuit pursuant to the “Claim
   3   Reporting Provision” of the Evanston policy. Additionally, Defendants dispute
   4   that Markel Service and Markel West, who are not parties to the insurance
   5   contract, can be liable for breach of the insurance policy or breach of the implied
   6   covenant of good faith and fair dealing. Otworth v. Southern Pac. Transp. Co.,
   7   166 Cal.App.3d 452, 458 (1985); Gutierrez v. State Farm Mutual Ins. Co., 2012
   8   U.S. Dist. LEXIS 14789 (N.D. Cal. 2012); Minnesota Mut. Life Ins. Co. v.
   9   Ensley, 174 F.3d 977, 981 (9th Cir. 1999).
 10          Markel Service and Markel West, as the alleged claims adjuster and/or
 11    claims administrator for Evanston in connection with the Evanston policy, also
 12    dispute Plaintiffs’ claim that they were part of a joint venture with Evanston.
 13          Evanston, Markel West, and Markel Service dispute any liability in
 14    connection with Plaintiffs’ claim for violation of Business & Professions Code
 15    section 17200 because the injunctive relief sought by Plaintiffs in this cause of
 16    action is not available where, as here, there is an adequate remedy at law.
 17    Canova v. Trs. of Imperial Irrigation Dist. Emp. Pension Plan, 150 Cal.App.4th
 18    1487, 1497 (2007); Heighley v. J.C. Penney Life Ins. Co., 257 F.Supp.2d 1241,
 19    1259-1260 (C.D. Cal. 2003). Additionally, Plaintiffs have not pled that
 20    “irreparable injury” will result if an injunction is not ordered. Brownfield v.
 21    Daniel Freeman Marina Hospital, 208 Cal.App.3d 405, 410 (1989). Further,
 22    Plaintiffs’ section 17200 claim and request for injunctive relief fail because,
 23    contrary to settled law, the only claims asserted by Plaintiffs in their complaint
 24    are premised on alleged wrongful conduct that has already occurred. Madrid v.
 25    Perot Systems Corp.,130 Cal.App.4th 440, 465 (2005).
 26          Evanston, Markel West, and Markel Service dispute any liability in
 27    connection with Plaintiffs’ claim for negligent misrepresentation. Markel Service
 28    and Markel West face no liability in connection with this claim under California
                                               6
                                         JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 7 of 11 Page ID #:299



   1   law as they owe no duty to Plaintiffs. Friedman v. Merck & Co., 107
   2   Cal.App.4th 454, 477 (2003); Feizbakhsh v. Travelers Commer. Ins. Co., 2016
   3   U.S. Dist. LEXIS 123471 (C.D. Cal. 2016). Further, all Defendants maintain that
   4   Plaintiffs have not and cannot allege the elements necessary to state a claim for
   5   negligent misrepresentation with the specificity required under California law.
   6   Finally, Plaintiffs’ allegations that Evanston breached an insurance contract
   7   cannot form the basis of a claim for negligent misrepresentation. Harlow v.
   8   American Equitable Ins. Co., 87 Cal.App.28, 32 (1927); see also Careau & Co.
   9   v. Security Pacific Business Credit, Inc., 222 Cal.App.3d 1371, 1395 (1990).
 10          In addition to the foregoing, Defendants maintain that Plaintiffs’ reliance
 11    on the doctrines of waiver or estoppel do not create coverage under the Evanston
 12    policy issued to Winstar where none exists for the Underlying Action. Advanced
 13    Network, Inc. v. Peerless Ins. Co., 190 Cal.App.4th 1054, 1066 (2010), citing
 14    Aetna Casualty & Surety Co. v. Richmond, 76 Cal.App.3d 645, 653 (1977);
 15    Miller v. Elite Ins. Co., 100 Cal.App.3d 739, 755 (1980). Additionally, there is
 16    no waiver in this case as Evanston did not intentionally relinquish a known right
 17    with knowledge of the facts. Ringler Associates Ins. v. Maryland Casualty Co.,
 18    80 Cal.App.4th 1165, 1188 (2000). Further, Plaintiffs cannot meet their burden
 19    to establish estoppel. Ringler, supra, 80 Cal.App.4th at p. 1190, citing State
 20    Farm Fire & Casualty Co. v. Jioras, 24 Cal.App.4th 1619, 1627-1628 (1994).
 21    4.    Prior, Pending, and Anticipated Motions
 22          Currently pending before the Court are the Motions to Dismiss filed by
 23    Evanston, Markel Service, and Markel West, and Plaintiffs’ Motion to Remand.
 24    All of these Motions have been noticed for hearing on January 28, 2019. Should
 25    Defendants’ motions not result in dismissal of Markel Service and Markel West,
 26    and the Court denies Plaintiffs’ Motion to Remand, the parties anticipate filing
 27    summary judgment motions regarding the (1) question of Evanston’s duty to
 28    defend and indemnify under the Evanston policy; and (2) if coverage is not
                                              7
                                        JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 8 of 11 Page ID #:300



   1   owed, whether Evanston is estopped or deemed to have waived the right to
   2   contest coverage under the Evanston policy for the Underlying Action.
   3   5.      Status of Pleadings and Amendment or Dismissal of Any Pleadings
   4           Plaintiffs do not anticipate any amendments to the complaint, or dismissal
   5   of any parties, subject to the outcome on Defendants’ Motions to Dismiss.
   6   6.      Initial FRCP Rule 26 Disclosures
   7           Both parties will timely exchange the FRCP Rule 26(f) initial disclosures.
   8   The disclosures will identify all of the witnesses and documents currently known
   9   to support the parties’ respective allegations and contentions.
 10    7.      Proposed Discovery Plan
 11            No discovery has been conducted to date. Following the Court’s rulings on
 12    Defendants’ Motions to Dismiss and Plaintiffs’ Motion to Remand, the parties
 13    will undertake initial written discovery and exchange of documents, followed by
 14    depositions if oral testimony is necessary
 15    8.      Related Cases
 16            The underlying tenant discrimination action titled Adela Hernandez et al.
 17    v. Winstar Properties, Inc., et al., U.S.D.C. Central District of California, Case
 18    No. 2-16-cv-04697-ODW-KS. Additionally, Evanston filed a separate action in
 19    the Central District against Winstar and Manhattan Manor seeking, inter alia,
 20    declarations relating to insurance coverage under the policy issued to Winstar for
 21    the Underlying Action, titled Evanston Insurance Company v. Winstar
 22    Properties, Inc., et al., U.S.D.C. Case No. 2:18-cv-7740-R-KES. This action is
 23    currently pending before the Honorable Manuel L. Real.
 24    9.      Relief Sought in Complaint
 25            Plaintiffs seek the following damages against Defendants:
 26          $1.3 million representing the amount Plaintiffs were forced to pay to settle
 27            the Underlying Action;
 28          Interest accruing on line of credit Plaintiffs were forced to take out to fund
                                                8
                                          JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 9 of 11 Page ID #:301



   1            the settlement;
   2          Attorneys’ fees in excess of $200,000 for hiring counsel to represent
   3            Manhattan Manor at the second trial and for negotiating the settlement of
   4            the Underlying Action;
   5          Attorneys’ fees incurred in prosecuting the bad faith action pursuant to
   6            Brandt v. Superior Court, 37 Cal.App.3d 813 (1985)
   7          Attorneys’ fees and costs incurred in defending Defendants’ declaratory
   8            relief action filed against Plaintiffs in an amount to be determined at trial;
   9          Punitive damages in an amount to be determined at trial;
 10           Injunction prohibiting Defendants from further engaging in unlawful,
 11             unfair or fraudulent business acts and practices within the State of
 12             California
 13    10.      Interested Parties
 14             Defendants complied with Local Rule 7.1-1 by filing their respective
 15    Certification and Notice of Interested Parties. (Doc. #3.) Plaintiffs will file their
 16    certification concurrent with the filing of this report. Pursuant to Defendants’
 17    Certification and Notice of Interested Parties, the following listed parties may
 18    have a pecuniary interest in the outcome of this case: Winstar Properties, LLC;
 19    Manhattan Manor, LLC; and Evanston Insurance Company, a subsidiary of
 20    Markel Corporation.
 21    11.      Proposed Cut-Off and Trial Related Dates
 22             The parties propose August 30, 2019 as the last date for the completion of
 23    discovery and November 1, 2019 as the last date for hearing motions for
 24    summary judgment. The parties propose December 6, 2019 for the final pre-trial
 25    conference and a January 21, 2020 trial date.
 26    12.      Jury or Non-Jury Trial and Trial Length Estimates
 27             Plaintiffs demand a jury trial. The parties estimate trial will be
 28    approximately 7 days.
                                                  9
                                            JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 10 of 11 Page ID #:302



   1   13.   Settlement Efforts and ADR Selection
   2         The parties have informally discussed settlement possibilities, but that
   3   effort has so far been unsuccessful. Pursuant to Local Rules 16-15.4 and 26-1(c),
   4   the parties elect ADR Local Rule 16-15.4 Procedure No. 3 (appearance before a
   5   private mediator).
   6   14.   Complex Manual
   7         Pursuant to Local Rule 26-1(a), the parties agree that the Manual for
   8   Complex Litigation does not need to be utilized for this action.
   9   15.   Dispositive Motions
  10         Likely future motions are discussed in Item 4 above.
  11   16.   Unusual Legal Issues
  12         The parties are currently unaware of any unusual legal issues requiring
  13   consideration.
  14   ///
  15   ///
  16   ///
  17   ///
  18   ///
  19   ///
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                               10
                                         JOINT REPORT
Case 2:18-cv-09989-JFW-KS Document 21 Filed 12/26/18 Page 11 of 11 Page ID #:303



   1   17.   Proposals Regarding Severance, Bifurcation or Other Ordering of
   2         Proof
   3         Local Rule 26-1(e) – Likelihood of Additional Parties
   4         The parties do not currently anticipate any additional parties.
   5         Local Rule 26-1(f) – Disclosure of Expert Witnesses and Testimony
   6         The parties propose that expert witness disclosures pursuant to FRCP Rule
   7   26(a)(2) shall be completed 90 days before trial, with rebuttal expert disclosures
   8   completed 30 days after the other party’s disclosure.
   9         Lead trial counsel for the parties, Boris Treyzon (btrevzon@acts.com) for
  10   Plaintiffs and Matthew S. Foy (mfoy@grsm.com) for Defendants are registered
  11   ECF Users.
  12
  13   Dated: December 26, 2018                  ABIR COHEN TREYZON SALO,
                                                 LLP
  14
  15
                                          By:
  16                                             Boris Treyzon, Esq.
  17                                             Douglas R. Rochen, Esq.
                                                 Sara A. McClain, Esq.
  18                                             Attorneys for Plaintiffs
  19                                             WINSTAR PROPERTIES, LLC and
                                                 MANHATTAN MANOR, LLC.
  20
  21   Dated: December 26, 2018                 GORDON & REESE LLP
  22
  23                                       By:   /s/ Matthew S. Foy, Esq.
                                                 Matthew S. Foy, Esq.
  24                                             Margret G. Parke, Esq.
  25                                             Attorneys for Defendants
                                                 EVANSTON INSURANCE
  26                                             COMPANY, MARKEL SERVICE,
  27                                             INC., and MARKEL WEST, INC.
  28
                                              11
                                        JOINT REPORT
